UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1106


WALTER J. SLOCUM,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General of the United States,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-03714-CMC)


Submitted:   October 25, 2011              Decided:   November 15, 2011


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Cornelius    J.   Sullivan,   SULLIVAN   &   WALSH,   Mattapan,
Massachusetts, for Appellant. William N. Nettles, United States
Attorney, Christie V. Newman, Assistant United States Attorney,
Columbia, South Carolina; David C. Belt, Acting Chief Counsel,
Michael J. Elston, UNITED STATES POSTAL SERVICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter J. Slocum appeals the district court’s order

finding in favor of Defendant on Slocum’s age discrimination

claim.     We    have     reviewed     the       record      and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.         Slocum   v.      Donahoe,        No.   3:08-cv-03714-CMC

(D.S.C. Jan. 4, 2011).             Slocum also seeks to appeal the district

court’s previous order granting summary judgment in favor of

Defendant on Slocum’s disability discrimination claim.                            However,

because Slocum limited the scope of his notice of appeal to only

the district court’s order on Slocum’s age discrimination claim,

his   appeal     of     the    district      court’s         previous     order       on    the

disability      discrimination         claim      is   not     properly     before         this

court    and    must    be    dismissed     for     lack      of   jurisdiction.            See

Torres    v.    Oakland       Scavenger      Co.,      487    U.S.   312,       317    (1988)

(requirements of Fed. R. App. P. 3 are jurisdictional).

               We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented        in   the     materials

before    the    court       and   argument      would       not   aid    the   decisional

process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                             2